Appeal from a *834judgment of the County Court of Chemung County (Castellino, J.), rendered July 19, 1996, upon a verdict convicting defendant of the crime of driving while intoxicated.
Defendant was convicted following a jury trial of driving while intoxicated. He was sentenced to 180 days in jail and five years’ probation, and was required to pay a $2,500 fine, the mandatory surcharge and a crime victim’s assistance fee.
On appeal, he argues that the $2,500 fine renders the sentence harsh and excessive. We disagree. The record discloses that, at the time of the subject offense, defendant had two prior driving while intoxicated convictions, one of which was a felony. In addition, he has a history of alcohol abuse, having participated in various treatment programs without apparent success, and has continued to work as a bartender. Inasmuch as County Court imposed a substantial fine to impress upon defendant the severity of his conduct, we find no abuse of discretion or extraordinary circumstances warranting a reduction of the sentence in the interest of justice (see People v Arnold, 2 AD3d 975, 977 [2003], lv denied 1 NY2d 594 [2004]; People v Benedict, 274 AD2d 750, 751 [2000]).
Cardona, P.J., Crew III, Peters, Rose and Kane, JJ., concur. Ordered that the judgment is affirmed.